 Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 1 of 30




             EXHIBIT 2
(To Be Filed Under Seal)
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 2 of 30



                                                                    Page 1

1                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK
2       --------------------------------------------------------
                                   Case No. 17-CV-05507 (AKH)
3
        CLAUDINNE FELICIANO,
4       Individually and on behalf of
        all others similarly situated,
5
                            Plaintiff,
6
                -against-
7
        CORELOGIC SAFERENT,LLC
8       a/k/a CORELOGIC RENTAL PROPERTY
        SOLUTIONS, LLC,
9
                        Defendant.
10      _____________________________________/
11
12                               Veritext
                                 37 North Orange Avenue
13                               Suite 500
                                 Orlando, Florida
14                               9:47 a.m. - 3:46 p.m.
                                 November 30, 2018
15
16
                       DEPOSITION OF AUTUMN DELOATCHE
17
18
19             Taken on behalf of the Plaintiff before Nancy N.
20      Foresteire, RPR, RMR, Notary Public in and for the State
21      of Florida at Large, pursuant to Notice of Taking
22      Deposition in the above cause.
23
24
25

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 3 of 30



                                                                  Page 31

1               A     Yes.

2               Q     And that was in 2011?

3               A     Yes.

4               Q     Do you remember what month?

5               A     March.

6               Q     And when you transferred back to Ocala in

7         March of '11, what was your title?

8               A     I don't recall.

9               Q     What were your duties then?

10              A     Criminal and civil research.

11              Q     And I believe you testified earlier that

12        civil and criminal research involved performing searches

13        and researching requests for background checks by

14        computer, correct, when you say that your duties were

15        criminal and civil research.           Is that what it consisted

16        of?

17              A     Yes.

18              Q     Anything else?

19              A     Yes.

20              Q     What?

21              A     I helped train researchers.

22              Q     When did you start doing that?

23              A     2011.

24              Q     That's when you returned to the Ocala office?

25              A     Yes.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 4 of 30



                                                                  Page 68

1          purchase these reports?
2               A      I do not know.
3               Q      How many courts does Corelogic obtain this
4          information from?
5               A      I do not know.
6               Q      Is there any record or document that would
7          tell you that?
8               A      I don't know.
9               Q      Well, you testified earlier that you were
10         involved in physically going to courts, right, around
11         the country and training people at those courts,
12         correct?
13              A      Yes.
14              Q      How many such courts did you visit?
15              A      I do not know.
16              Q      Well, more than five?
17              A      Yes.
18              Q      More than ten?
19              A      Yes.
20              Q      More than 50?
21              A      No.
22              Q      So less than 50, more than ten?
23              A      Yes.
24              Q      More than 25?
25              A      I don't know.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 5 of 30



                                                                   Page 69

1               Q       Now, when you were traveling to these various

2         courts and training researchers, was it just for housing

3         records or criminal or both?

4               A       Both.

5               Q       Now did you ever go to any courts located in

6         the State of New York during that period?

7               A       Yes.

8               Q       When?

9               A       Don't recall.

10              Q       Where in New York did you go?

11              A       Various courts.

12              Q       Well, be specific, please.

13              A       Courthouse in White Plains, New York, Bronx,

14        Manhattan, Harlem Justice, Kings, Queens, Staten Island,

15        Ronkonkoma.

16              Q       I believe it's R-O-N-K-O-N-K-A-N-A.

17                      MR. ST. GEORGE:      Your guess is as good as

18                  mine.

19        BY MR. FISHMAN:

20              Q       I have seen the name.         Any other places in

21        New York, besides those?         Any other courts or locations

22        in the State of New York?

23              A       Not that I recall.

24              Q       So did you go to every -- well, backing up.

25        My questions are now specifically related to traveling

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                   212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 6 of 30



                                                                     Page 74

1               Q     Was it more than once?

2               A     Yes.

3               Q     Was it more than five?

4               A     For training purposes only?

5               Q     Well, let me rephrase it.             How many times did

6         you travel to New York for the purpose of data

7         acquisition of housing records?

8               A     I don't know.

9               Q     Whether it's training or something else?

10              A     I don't know.

11              Q     Or any purpose?        Okay.     Is it more than five?

12              A     Yes.

13              Q     Is it more than ten?

14              A     Yes.

15              Q     More than 15?

16              A     Yes.

17              Q     So you went there a lot?

18              A     Yes.

19              Q     To New York?

20              A     Yes.

21              Q     And when you went to New York, did you go to

22        all those courthouses that you gave me before or just

23        some of them or something else?

24              A     Can you clarify?

25              Q     Well, you gave me a list of courthouses

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                     212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 7 of 30



                                                                  Page 75

1         before, White Plains, Bronx, Manhattan, Harlem Justice,

2         Kings, Queens, Staten Island, Ronkonkoma?

3                A    Yes.

4                Q    That's the total universe of courthouses in

5         New York you've been to; is that right, in connection

6         with your work?

7                A    Yes.

8                Q    And when you went each time, did you go to

9         every one of them on that list or somewhere other than

10        that?

11               A    I did not visit each courthouse every time I

12        went to New York.

13               Q    And every time you went to New York, was it

14        for the same purpose?

15                    MR. ST. GEORGE:        Object to form.

16                    THE WITNESS:      Can you clarify?

17        BY MR. FISHMAN:

18               Q    Well, one of the purposes of going to New

19        York was to train researchers, right?

20               A    Correct.

21               Q    What other purposes did you go to New York

22        for?

23               A    Collection of data.

24               Q    Collection by you?

25               A    Yes.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 8 of 30



                                                                      Page 77

1               A     I don't recall.

2               Q     And what researchers did you train?

3               A     You want their names?

4               Q     Sure.

5               A     Sylvia Flores.

6               Q     Hold on.     Sylvia F-L-O-R-E-S?

7               A     I believe so.

8               Q     Okay.

9               A     Eric Steinfeld.

10              Q     S-T-E-I-N-F-E-L-D?           A "T" on the end, maybe?

11              A     No, it is a D on the end.

12              Q     Okay.

13              A     Bhava Lad.

14              Q     How do you spell the first name?

15              A     I don't recall.           I know it's B-H.

16              Q     B-H.     Okay.     Maybe it's Bhava.        We'll

17        phonetically do it.          Bhava.     What's the last name?

18              A     Lad, L-A-D.

19              Q     L-A-D.     Anybody else?

20              A     Borys Joza.

21              Q     Boris, B-O-R-I-S?

22              A     Oh, B-O-R-Y-S.        Joza.      J-O-Z-A.

23              Q     Okay.

24              A     I don't recall the names of the others I

25        trained.

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                      212-490-3430
        Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 9 of 30



                                                                  Page 78

1               Q     How many others were there, besides those

2         four?

3               A     I don't know.

4               Q     A lot of others?

5               A     No.

6               Q     Or just a handful?

7               A     Just a handful.

8               Q     What, maybe two or three more?

9               A     I don't know the exact number.

10              Q     And prior to going to New York to train these

11        people -- because that's what you did, correct.

12              A     Yes.

13              Q     You went to New York to train them.          Did they

14        go with you to New York or were they already in New

15        York?

16              A     They were already located in New York.

17              Q     So were they New York residents?

18              A     To my knowledge.

19              Q     And were they employees of Corelogic?

20              A     Yes.

21              Q     What was their title?

22              A     I don't recall.

23              Q     Were they researchers?

24              A     Yes.

25              Q     Is that their title?

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 10 of 30



                                                                  Page 80

1               A    Hotel lobbies or Starbucks.

2               Q    Okay.    So you would meet one or more of these

3         researchers at a hotel lobby or a Starbucks for the

4         first day of training?

5               A    Yes.

6               Q    And how many people participated in those

7         trainings at a time?

8               A    Usually one.

9               Q    So you would meet with them one at a time?

10              A    Yes.

11              Q    And how long did those sessions last?

12              A    It varied.

13              Q    From what to what?

14              A    Five to eight hours.

15              Q    And what did the training consist of?

16              A    The first day?

17              Q    Yeah.

18              A    We would go over the researcher manual, the

19        process and expectations of their job.

20              Q    And prior to you training these people in

21        what you just described, in the first day of training,

22        were they previously working as researchers for

23        Corelogic or is this the first time they were working

24        for Corelogic as a researcher?

25              A    Some of them were already Corelogic

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 11 of 30



                                                                    Page 86

1         locations?

2               A      I was trained how to look up housing records

3         in the public access terminals.

4               Q      And any particular records?

5               A      Housing.

6               Q      Well, any particular housing records?

7                      MR. ST. GEORGE:        Object to form.

8                      THE WITNESS:      I don't know.

9         BY MR. FISHMAN:

10              Q      Well, walk me through the process when you're

11        sitting at the terminal.          How do you access the

12        information you're looking for?              What do you do?

13              A      I don't recall the exact process.

14              Q      Well, are you searching for a specific case

15        or random case or something else?

16              A      We'd search by file date.

17              Q      Okay.   And tell me what that means.

18              A      We would search by the date the initial

19        complaint was filed within the court.

20              Q      So would it be fair to say, then, that when

21        you start with a particular date, you would look at the

22        index numbers of the cases filed on that date?

23              A      Yes.

24              Q      And they're issued sequentially, correct?

25              A      To my knowledge.

                                  Veritext Legal Solutions
     212-279-9424                   www.veritext.com                     212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 12 of 30



                                                                  Page 92

1               Q    So walk me through the process.         You've got

2         the list in front of you.         What did you do next?

3               A    I would look at the detail, open and look at

4         the details of each case.

5               Q    And how do you do that?

6               A    I don't recall.

7               Q    Well, is there a certain button on the screen

8         that you would click on to get to another screen?

9               A    I don't recall.

10              Q    Well, you said you opened the detail.           What

11        does that mean?

12              A    I don't recall if I double clicked or there

13        was a button.

14              Q    But you were able to go directly from the

15        list to the detail, correct?

16              A    Yes.

17              Q    And then what did you see when you opened up

18        the detail, what kind of information?

19              A    Party information, case type, file

20        information, disposition information.

21              Q    Patient information, case type, what else?

22              A    Disposition.

23              Q    Anything else?

24              A    File date.

25              Q    Wasn't the file date already on the previous

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 13 of 30



                                                                  Page 93

1         screen?

2               A    I would not collect it until I looked at the

3         details of the case.

4               Q    So what other information is in that detail

5         screen?

6               A    I don't recall.

7               Q    Was there an amount, if there was a

8         nonpayment of rent claim?

9               A    Can you repeat that?

10              Q    Did the detail screen contain an amount, a

11        dollar figure?

12              A    Occasionally.

13              Q    Did you record that?          Were you required to

14        record that?

15              A    If it was available.

16              Q    So that was part of the job, to record that?

17        It was a requirement?

18              A    If it was available.

19              Q    Obviously, if it wasn't, you couldn't do it?

20              A    Correct.

21              Q    Okay.    Any other information that was

22        recorded from the screen that was part of the

23        requirements?

24              A    Not that I recall.

25              Q    And if there was a disposition, did you also

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 14 of 30



                                                                  Page 96

1               A    Landlord-tenant.

2               Q    I'm talking about the methodology now as

3         opposed to the content.        Is it manual data acquisition?

4         Is that a way to describe it?

5               A    Yes.

6               Q    Since you're actually sitting down and

7         manually recording?

8               A    Yes.

9               Q    And what was the information recorded onto?

10        Was it written somewhere?          Was it entered into some sort

11        of an electronic device or something else?

12              A    Entered into a computer.

13              Q    What kind of computer?

14                   MR. ST. GEORGE:         Object to form.

15        BY MR. FISHMAN:

16              Q    Well, not the brand.

17                   MR. ST. GEORGE:         That's just what I'm saying.

18        BY MR. FISHMAN:

19              Q    I don't care about the brand.

20              A    A laptop.

21              Q    Was that a laptop supplied by Corelogic?

22              A    Yes.

23              Q    Did they ever use tablets or iPads or any

24        other kind of devices or just laptops?

25              A    Just laptops.

                                 Veritext Legal Solutions
     212-279-9424                  www.veritext.com                  212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 15 of 30



                                                                  Page 97

1               Q    So it was manually keyed into the laptop?

2               A    Yes.

3               Q    Were there screenshots taken as well?           Was

4         that part of the process?

5               A    No.

6               Q    How about printouts with anything on the

7         screen?

8               A    During the collection process?

9               Q    Yes.

10              A    No.

11              Q    Are you aware of whether or not it's possible

12        to print out information from the public access computer

13        at the courthouse?

14              A    No.

15              Q    You're not aware or you can't do it?

16              A    To my knowledge, it cannot be done.

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 16 of 30



                                                                 Page 102

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 17 of 30



                                                                 Page 103

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 18 of 30



                                                                 Page 116

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 19 of 30



                                                                     Page 118

1               A       Correct.

2               Q       Not at the same time, but those two people?

3               A       Yes.

4               Q       Were they also solely responsible for New

5         York City or other places, too?

6               A       Other places.

7               Q       Okay.     And were you solely responsible for

8         supervising the researchers in New York City for L&T

9         records?

10                      MR. ST. GEORGE:         Object to form.

11                      THE WITNESS:       Can you clarify?

12        BY MR. FISHMAN:

13              Q       Well, was anybody else responsible for

14        supervising the researchers for housing court records?

15                      MR. ST. GEORGE:         I think you need a date on

16                  your question.

17        BY MR. FISHMAN:

18              Q       During the period you were doing it, which I

19        believe you said was from '14 to '18, correct?

20                      MR. ST. GEORGE:         The date she was a

21                  supervisor.

22        BY MR. FISHMAN:

23              Q       Yes.

24              A       Some of the researchers reported to somebody

25        else.

                                    Veritext Legal Solutions
     212-279-9424                     www.veritext.com                  212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 20 of 30



                                                                     Page 119

1                Q   About housing court records?

2                A   No.    I was the sole person responsible for

3         housing records.

4                Q   That was my question.           Were you the sole

5         person responsible for supervising all the researchers

6         collecting housing court records?                I believe you said

7         yes.

8                A   Yes.

9                Q   That was for about a four-year period, right?

10               A   Yes.

11               Q   And so during that entire four-year period,

12        you would know, would you not, whether or not the 30-day

13        backlog expectation was being met or not, wouldn't you?

14               A   Yes.

15               Q   And you knew that each month, right?

16               A   During my supervisor term, yes.

17               Q   Which was that four-year period?

18               A   Yes.

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                       212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 21 of 30



                                                                 Page 124

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 22 of 30



                                                                 Page 125

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 23 of 30



                                                                 Page 126

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 24 of 30



                                                                 Page 190

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19              Q    Is there any other court system in the

20        country that has the same volume as New York?

21              A    I don't know.

22              Q    You were involved in the collection of

23        landlord-tenant records in other parts of the country,

24        right?

25              A    Yes.

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 25 of 30



                                                                 Page 198

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 26 of 30



                                                                 Page 199

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 27 of 30



                                                                 Page 214

1

2

3

4

5

6

7

8

9

10

11

12              Q    Is currency an important criteria?

13                   MR. ST. GEORGE:        Object to form.

14        BY MR. FISHMAN:

15              Q    For Corelogic?

16                   MR. ST. GEORGE:        Same objection.

17                   THE WITNESS:      Yes.

18        BY MR. FISHMAN:

19              Q    Because if there's a long gap between the

20        collection of the filing of a case and the disposition

21        of a case, that could affect the accuracy of Corelogic's

22        report, correct?

23                   MR. ST. GEORGE:        Object to form.

24        BY MR. FISHMAN:

25              Q    If there's a long gap, a lengthy gap, between

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 28 of 30



                                                                 Page 219

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
       Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 29 of 30



                                                                 Page 220

1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                Veritext Legal Solutions
     212-279-9424                 www.veritext.com                   212-490-3430
Case 1:17-cv-05507-AKH Document 36-3 Filed 01/18/19 Page 30 of 30
